-FOR IMMEDIATE RELEASE- ELRON ANNOUNCES THAT GIVEN IMAGING RECEIVES NSE LETTER FROM THE U.S. FOOD AND DRUG ADMINISTRATION REGARDING ITS APPLICATION TO MARKET PILLCAM ® COLON Tel Aviv, February 19, 2008 - Elron Electronic Industries Ltd. (TASE & NASDAQ: ELRN), today announced that Given Imaging, 18.3% held by Elron and 9.1% held through Elrons 50.1% subsidiary, RDC, today announced that the U.S. Food and Drug Administration (FDA) has sent Given Imaging a not substantially equivalent (NSE) letter regarding its 510(k) application to market PillCam® COLON in the United States. Given Imaging further stated in its announcement that it does not expect this decision to have a material impact on 2008 revenues as PillCam COLON capsule sales in the U.S. were not projected to be significant in 2008. Elron Electronic Industries Ltd. (TASE & NASDAQ: ELRN), a member of the IDB Holding group, is a leading Israel-based technology holding company directly involved in the long-term performance of its group companies. Elron identifies potential technologies, creates strategic partnerships, secures financing, and recruits highly qualified management teams. Elrons group companies currently comprise a diverse range of publicly-traded and privately held companies primarily in the fields of medical devices, information & communications technology, clean technology and semiconductors. For further information, please visit www.elron.com Company Contact: Rinat Remler, Vice President & CFO Elron Electronic Industries Ltd. Tel. 972-3-6075555 elron@elron.net (Any statements in this press release that may be considered forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially. Actual results may differ from such forward-looking statements due to the risk factors discussed in periodic reports filed by the Company with the Securities and Exchange Commission, which the Company urges investors to consider) The Triangle Building, 42nd Floor, 3 Azrieli Center, Tel-Aviv 67023, Israel Tel. 972-3-6075555, Fax. 972-3-6075556 www.elron.com
